Danforth, J.
This is an application for an increase of damages for land taken by the defendant company under the provisions of R. S., c. 51, § 8. Under that section, “either party has the same right to apply for an increase or decrease of damages as in case of highways.” The proceedings in this' case are in conformity with the requirements of the statute respecting highways as found in R. S., c. 18, §§ 8, 9 and 10.
By the laws of 1873, c. 95, “any person aggrieved by the decision or judgment of the county commissioners in relation to damages taken for railroad purposes, may appeal therefrom to the next term of the supreme judicial court which shall first be holden in the county where the land is situated,” &c.
The proceedings under the latter statute are entirely different in all respects from those under the former, and are complete in *293themselves, covering the whole subject matter. In Commonwealth v. Kelliher, 12 Allen, 480, in the opinion it is said, “whenever a statute is passed which embraces all the provisions of previous statutes on the same subject, the new statute operates as a repeal of all antecedent enactments. This well settled rule of interpretation is founded on the reasonable inference that the legislature cannot be supposed to have intended that there should be two distinct enactments embracing the same subject matter in force at the same time, and that the new statute, being the most recent expression of the legislative will, must be deemed a substitute for previous enactments, and the only one which is to be regarded as having the force of law.”
This principle of interpretation is as well settled in this state as in Massachusetts, and is especially applicable to the statute under consideration. It may be added in this case that though the, two statutes are not necessarily repugnant in their practical operation, they may and would be likely to lead to inconsistent proceedings and opposing results. The provision is that any party may appeal, &c. There are not only two opposing parties in each ease who may appeal, but not unfrequently more than one person representing different interests in the land taken having the same right. If therefore the two statutes are in force each party appealing would have his election under which statute to proceed, and if electing different proceedings, the same case at the same time would be pending before different tribunals and subject to very different provisions, which cannot be admissible.
Therefore the proceedings cannot be sustained, and the entry upon the docket must be,

Verdict set aside and Proceedings of appeal quashed.

Appleton, C. J., Dickerson, Virgin, Peters and Libbey, JJ., concurred.